DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 02/07/2022.
	Claims 4-6, 11-13, 18-20, 24 and 28 have been cancelled. 
	Claims 1, 8 and 15 have been amended. 
	Claims 1-3, 7-10, 14-17, 21-23, 25-27 and 29 are allowed.

Response to Arguments
	Applicant’s arguments, see Remarks, filed 02/07/2022, with respect to Claim Rejection 35 U.S. C § 101 and Claim Rejection 35 U. S. C. §  103 have been fully considered and are persuasive.  The Claim Rejection 35 U.S. C § 101 and Claim Rejection 35 U. S. C. § 103 has been withdrawn. 

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance:
	The closest prior art cited, in the examiner rejection issued on 11/08/2021, Green (US 2003/0158798 A1) teaches a rules-based accounting system and method for accounting for transactions, comprises a transaction engine for receiving transaction events, an accounting engine for determining a set of rules to apply to the transaction event, deriving accounting information for the transaction based on the set of rules, and posting the derived accounting information to the account. Green further teaches the set of rules to be applied to the transaction event are determined by a cost basis, transaction classification, asset classification and event type. Rules may added, changed or removed by the user as needed.
	LIU YUANYUAN (WO-2012037636-A1) teaches systems, methods and devices for simultaneously distributing mass notifications to multiple users. LIU further teaches the mass notification system receives input data and based on this input data, creates notifications for mass distribution, wherein the notifications are then transmitted to computing devices used by the users who are to be notified. 
	Deaton et al. (US 6611811 B1) teaches that a method for customer promotion includes sequentially processing each of a plurality of items in a customer order. The price of each item is accumulated after processing. A marginal discount associated with each item processed is generated. This marginal discount is generated in response to a signal that indicates the accumulated price exceeds a predetermined threshold. Unapplied marginal discounts are accumulated for application to the customer order. Deaton further teaches a discount is applied to the customer order in response to a signal that is generated that indicates the accumulated discounts exceeds a predetermined minimum.
	Hoffman et al. (US 2002/0111891 A1) teaches a data processing system capable of creating and maintaining the balances necessary for effective accounting of financial transactions by using a computed balance maintenance approach as opposed to the current standard event-driven, daily cycling approach. Hoffman further teaches an accounting process of the type employing a general ledger specific to the particular area of financial portfolio management.
	Mullan et al. (US 8082196 B2) teaches a financial management system wherein a real bank account is notionally sub-divided into virtual sub-accounts and transactions are affected between the virtual sub-accounts without affecting the operation of the real bank account. Mullan further teaches the system allowing a customer to maintain an automatically updated model of the customer's finances within the single account, thus assisting visualization of his or her financial position, while retaining the benefit of the single account.
	
	However, the combination of Green in view of LIU in view of Deaton further in view of Hoffman furthermore in view of Mullan is silent as to explicitly disclosing “merging the adjustment records and the transaction records to produce a plurality of adjusted transaction records, such that each adjusted transaction record has a transaction amount represented by a sum of a transaction amount of a previously processed transaction and a transaction amount of a corresponding adjustment record, wherein the corresponding adjustment record and the previously processed transaction share a transaction type and an effective date, wherein merging the adjustment records and the transaction records comprises suspending a trigger specifying an automated notification to be caused by processing a transaction; processing the adjusted transaction records to produce an updated state of the financial account; comparing the saved snapshot to the updated state of the financial account to produce one or more adjustment events; and processing the adjustment events using one or more event processing rules”. Therefore, the examiner is allowing independent claims 1, 8 and 15 as they are rendered novel, nonobvious. Depending claims 2-3, 7, 21-23, 25, 9-10, 14, 26-27, 16-17 and 29 respectively, and thus are also allowable for depending on allowable subject matter.
	The prior art on record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the Applicant's claimed invention. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.
Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687